Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor Wardell Wright appeals the district court’s order denying his Fed. R.Civ.P. 52(b) motion to amend. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. Wright v. United States, Nos. 8:06-cr-00038-DKC-1, 8:08-cv-02830-DKC (D. Md. June 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.